Title: From George Washington to Major General Robert Howe, 13 April 1780
From: Washington, George
To: Howe, Robert


          
            Dear Sir,
            Morris-town 13th of Apl 80
          
          Your private letter of the 11th came safe to hand. The rumour of my going to the Southward has nothing, at this time, to support it. In consequence of the preparations which were making at New York to

embark Troops; & the intelligence I had received of the destination of them, I gave information to Congress—accompanied with a state of our strength, & the disagreeable circumstances under wch we laboured submitting it to them to determine (after maturely considering the several matters I had communicated) on the propriety of Marching the Maryland division (including the Delaware Regiment) to the aid of the Southern States.
          About the sametime that your letter came to hand, directions from Congress respecting the March of these Troops arrived—Accordingly—this division as it is, is preparing to March, but how they will get on for want of Provisions—Transportation—&ca—Heaven alone can tell—I cannot.
          In the private conversation you allude to, as having passed between you & me in the Winter, respecting your going to the Southward, I think I then said—but sure I am I meant to say—that however desirable & proper it might be to send a Gentn of influence who was well acquainted at the sametime with the temper & disposition of the people—the resources of the Country—&ca—the doing of it lay wholly with Congress & I had never interfered in any appointment in that department. I again mention this matter lest there should have been any misconception—& I am the more inclined to do it as your coming from that quarter was the result of a particular act of Congress entered into without my privity or knowledge.
          If the theatre of War should be transfered to the Southward & my remove thither consequent, I should be very happy in having you along with me, being Dr Sir—Yr Most Obedt &ca
          
            Go: W——n
          
        